Case: 22-10088     Document: 00516510855         Page: 1     Date Filed: 10/17/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10088
                                Summary Calendar                            FILED
                                                                     October 17, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Michael Blaine Faulkner,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:09-CR-249-2


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Michael Blaine Faulkner, federal prisoner # 03829-078, appeals the
   district court’s denial of his motions for compassionate release under 18
   U.S.C. § 3582(c)(1)(A) and for reconsideration. He contends that the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10088      Document: 00516510855            Page: 2   Date Filed: 10/17/2022




                                      No. 22-10088


   district court abused its discretion in determining that the factors set forth in
   18 U.S.C. § 3553(a) did not warrant a reduction in sentence.
          A district court may modify a defendant’s term of imprisonment if,
   after considering the applicable § 3553(a) factors, the court finds that
   (1) “extraordinary and compelling reasons warrant such a reduction” and
   (2) “a reduction is consistent with applicable policy statements issued by the
   Sentencing Commission.”          § 3582(c)(1)(A)(i).   We review the district
   court’s denial of a motion for compassionate release sentence reduction
   under § 3582(c)(1)(A) for an abuse of discretion. United States v. Cooper, 996
   F.3d 283, 286 (5th Cir. 2021).
          Contrary to Faulkner’s assertions, the district court considered the
   360-month sentence actually imposed, and its discussion of his plea
   agreement was not an abuse of discretion. See id. The ruling reflects that the
   court considered Faulkner’s arguments regarding his post-sentencing
   rehabilitation but concluded that the § 3553(a) factors weighed against
   granting relief. Faulkner does not show that the district court abused its
   discretion in reaching this conclusion. See United States v. Chambliss, 948
   F.3d 691, 694 (5th Cir. 2020). Moreover, despite Faulkner’s contentions
   otherwise, nothing in the record suggests that the district court considered
   itself bound by the Sentencing Commission’s U.S.S.G. § 1B1.13 policy
   statement. See United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
          AFFIRMED.




                                           2